Title: From Thomas Jefferson to Mary Barclay, 2 February 1787
From: Jefferson, Thomas
To: Barclay, Mary



Paris Feb. 2. 1787.

You could not have obliged me more, my dear Madam, than by the friendly application you have made. The thousand livres shall be delivered into the hands of any person you will be so good as to direct to call for them; or to any person you please in Paris at a moment’s warning. My last letter from Mr. Barclay was dated Alicant Jan. 6. He was well, and was to set out in two days for Madrid, from whence he had some expectations of going to Corunna. I have the honour to be with very sincere esteem & respect Dr. Madam your most obedt. humble servt.,

Th: Jefferson

